Title: From Thomas Jefferson to William Carmichael, 22 August 1786
From: Jefferson, Thomas
To: Carmichael, William



Sir
Paris Aug. 22. 1786.

Your favors of June 16. July 15. 18. and 31. I have the honour now to acknowlege. I have been for a month past so closely employed that it has been out of my power to do myself the pleasure sooner of writing to you on the several subjects they contain.—I formerly wrote you the reason why Mr. Grand had not paid your bills, that is to say, the want of a letter of advice. As to the notary’s calling on me as inserted in the protest, I do not remember that he did. Persons calling on me with demands on account of the U.S. I generally refer to Mr. Grand, with information that I have not anything to do with the monies of the United States. Mr. Grand, by refusing to make paiments without my order in many cases, has obliged me to interfere till I could obtain instructions to him from the treasury as to the manner in which he should govern himself. With respect to your bill I am thoroughly satisfied he had no reason for not paying it but the want of a letter of  advice. Had there been one, I would have ordered the paiment, but this being a caution required between private individuals, it was less to be dispensed with in the case of the public. I believe I may venture to assure you that if you will always write a letter of advice with your bills, they will always be honoured. If the mode of doing business at Madrid would admit their being drawn at so many days sight, it would be better, because it would allow time to consult you if the letter of advice is miscarried. Your bills, tho’ drawn at 60 days from the date have been kept up by your correspondent till they were become payable. The first notice of them has been the demand of paiment. However this is not essential nor any thing else except the letter of advice, not even the having money in our funds here, for this sometimes happens. I had your last bills, those of Mr. Dumas, and some other federal demands paid out of a sum of money lodged here by the state of Virginia for the purchase of arms. However we have at present three months supplies on hand.
I am to thank you for the map which I recieved by Mr. Randall. Mr. Barclay has sent from Cadiz some of the books purchased there. Should you at any time meet with any of the others named in my Catalogue, at reasonable prices, I will thank you to think of me. I paid Mr. Barclay’s draught for those coming from Cadiz, and will answer yours, or find means of remitting the money to you for the map and such other books as you may be so good as to purchase for me.—I return you, according to your desire, O’Bryan’s letter, having sent copies of that and the other papers you have forwarded me from time to time, as also extracts from your own letters on the Barbary affairs to Congress and to Mr. Adams. Mr. Adams left London about the 3d. or 4th. inst. for the Hague, to exchange ratifications of our treaty with Prussia with the Baron de Thulemeyer, and also to take leave of their High mightinesses, which he had not done before. I suppose by this time he is returned to London. It is inconceivable to me what difficulties can have arisen in our treaty with Portugal. However the delay of the signature indicates that there are such. You intimate the expediency of the mutual appointment of Consuls between Denmark and us. But our particular constitution occasions a difficulty. You know that a Consul is the creature of a convention altogether, that without this he must be unknown and his jurisdiction unacknoleged by the laws of the country in which he is placed. The will of the sovereign in most countries can give him a jurisdiction by a simple order. With us, the confederation  admitting Congress to make treaties with foreign powers, they can by treaty or convention provide for the admission and jurisdiction of Consuls, and the Confederation and whatever is done under it being paramount to the laws of the states, this establishes the power of the Consuls. But without a convention, the laws of the states cannot take any notice of a Consul, nor permit him to exercise any jurisdiction. In the case of Temple the Consul from England therefore, Congress could only say he should have such powers as the law of nations and the laws of the states admitted. But none of the states having passed laws but for nations in alliance with us Temple can exercise no jurisdiction nor authority. You ask in what state is our treaty with Naples? Congress gave powers to Mr. A., Dr. F. and myself to form treaties of alliance and commerce with every nation in Europe with whom it could be supposed we should have an intercourse of any sort. These powers were to continue two years. We offered to treat with all those nations. Prussia made a treaty with us. Portugal we expect does the same. Tuscany exchanged propositions backwards and forwards with us, but before they could be compleated, our powers expired. The Emperor somewhat the same. But all the other nations made professions of friendship and said they supposed a commerce could be carried on without a treaty. Spain you know treats at New York. At present therefore we stand thus. France, the U. Netherlands, Sweden, and Prussia are connected by treaty; Spain and Portugal will probably be so. Perhaps the powers may be renewed for the Emperor and Tuscany, but as to every other nation of Europe, I am persuaded Congress will never offer a treaty. If any of them should desire one hereafter, I suppose they will make the first overtures. In fact, the exclusion of our vessels from the English and Spanish American possessions in America, and the modified reception of them in the French islands, may render regulations on our part necessary, which might be embarrassed by a multiplication of treaties with other nations. I think therefore that at present Congress would not wish to make any other treaties than those actually in agitation with Spain and Portugal. A Commercial Congress is to meet to prepare an article defining the extent of the powers over commerce which it may be expedient to give to the U.S. in Congress assembled. Every state has appointed deputies to meet for this purpose, except Maryland, which declined it because they thought the established Congress might propose an article. It is thought they will still appoint, but that at any rate they will accede to what shall be done. Congress being  once invested with these powers, will be the less embarrassed in their system in proportion as their hands are less tied up by engagements with other powers.—While Mr. A., Dr. F. and myself were here together, it was made a question whether we should send agents to the Barbary powers, or receive their agents here. As these would expect to be supported we thought the former the more œconomical plan. An Agent from Algiers to Madrid must have great presents and be pompously supported. This induced us to send Mr. Lamb to Algiers. The possibility that mal-adroitness in him may leave something yet practicable by Mr. Barclay may perhaps occasion a mission of this latter gentleman to Algiers. On this I expect to hear from Mr. Adams as soon as he returns from the Hague. As to myself I confess I expect nothing from Algiers, were we to send an Angel, without more money than we are authorised to give them.—We desired Mr. Lamb to repair to Congress that he might, by his information, aid them in their decisions. He answers us by resigning his commission, saying that his health will not permit him either to go to Congress or to come to us; yet he desires we will settle his accounts. It should seem then as if he meant to live at Alicant, Carthagene or somewhere there. Certainly we cannot go to him. If he has still money in your bankers’ hands belonging to the U.S. and you judge from any circumstances that it ought to be stopped, be so good as to write to us on the subject, and in the mean time to stop it.—You observe that I do not write to you on foreign subjects. My reason has been that our letters are often opened; and I do not know that you have yet received the cypher Mr. Barclay was to leave with you. If you have not, be so good as to ask a copy of his, which being already in the hands of Mr. Jay, Mr. Adams, and myself, will enable you to write in cypher to any of us. Indeed I wish you could get the one from Mr. Lamb, which is a copy.—I have seen the Chevalier de Burgoyne two or three times, and was much pleased with him. He expressed great friendship for you. I have not yet seen Mr. Galvez, but shall surely pay all the attention I can to him, as well as to any other person you may be so kind as to recommend.
My letters and papers from America come down to the last week in June. They inform me that treaties are concluded with most of the Indian nations within our boundaries, that lands are purchased of them, and Hutchins, the surveyor for the U.S. gone out to lay them off. Straggling Indians however still molest our settlements. But it is neither in the general disposition, nor in the power of those tribes to do us any serious ill. All the states have agreed  to the impost. But N.Y. has annexed such conditions as that it cannot be accepted. It is thought therefore they will grant it unconditionally. But a new difficulty has started up. Three or four of the states had coupled the grant of the impost with the grant of the supplementary funds asked by Congress at the same time, declaring that they should come into force only when all the states had granted both. One of these, Pennsylvania, refuses to let the impost come into being, alone. We are still to see whether they will persist in this. I inclose you the copy of an act of the Virginia assembly for religious freedom, which I have had translated here into French and Italian. It is one chapter only of the revised code of the laws of that state which their assembly began to pass at their last session and will finish at their next. Pennsylvania is proposing a reformation of their criminal law; N.York of their whole code. I send you also the article ‘Etats Unis’ of the Encyclopedie Methodique which came out two or three days ago only. They have printed some copies of this article by itself. The two first sections you will find bad; in the others are several errors; but there are a great number of details made on authentic materials, and to be relied on.—Remarkeable deaths in America are Genl. Cadwallader, Colo. Tilgham (Tench), Genl. McDougal, and Mrs. Wilson wife of the member of Congress. Mr. Telfair is Governor of Georgia, Collins of Rhode island and S. Huntington of Massachusets. I observe that S. Adams is not re-elected president of the senate of Massachusets. I know not the reason of this. Recollecting nothing else material, and having sufficiently fatigued you already, I shall conclude with assurances of the esteem and respect with which I have the honour to be Dear Sir your most obedient & most humble servant,

Th: Jefferson

